 

Exhibit 10.2

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $250,000.00 Issue Date: March 16, 2020

Purchase Price: $230,000.00

Original Issue Discount: $20,000.00

 

 

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, CARDAX, INC., a Delaware corporation (hereinafter called the
“Borrower” or “Company”) (Trading Symbol: CDXI), hereby promises to pay to the
order of __________________, or registered assigns (the “Holder”) the sum of
US$250,000.00, together with any interest as set forth herein, on September 16,
2020 (the “Maturity Date”), and to pay interest on the unpaid principal balance
hereof at the rate of ten percent (10%) (the “Interest Rate”) per annum from the
date that the Note is fully funded by the Holder (the “Issue Date”), until the
same becomes due and payable, whether at maturity or upon acceleration or by
prepayment or otherwise. In connection with the issuance of this convertible
promissory note (the “Note”), the Borrower shall, on the Issue Date, issue
27,777 shares of common stock (the “Returnable Shares”) to Holder as a
commitment fee, provided, however, the Returnable Shares must be returned to the
Borrower’s treasury if the Note is (i) fully repaid or fully converted and (ii)
and satisfied on or prior to the date which is six (6) calendar months following
the Issue Date, subject further to the terms and conditions of this Note.

 

This Note may not be prepaid in whole or in part except as otherwise explicitly
set forth herein. Any amount of principal on this Note which is not paid when
due shall bear interest at the rate of the lesser of (i) fifteen percent (15%)
per annum or (ii) the maximum amount allowed by law from the due date thereof
until the same is paid (the “Default Interest”). Interest shall commence
accruing on the Issue Date and shall be computed on the basis of a 365/366-day
year and the actual number of days elapsed. All payments due hereunder (to the
extent not converted into the Company’s common stock, $0.001 par value per share
(the “Common Stock”) in accordance with the terms hereof) shall be made in
lawful money of the United States of America.

 

  

 

 

All payments shall be made at such address as the Holder shall hereafter give to
the Borrower by written notice made in accordance with the provisions of this
Note. Whenever any amount expressed to be due by the terms of this Note is due
on any day which is not a business day, the same shall instead be due on the
next succeeding day which is a business day and, in the case of any interest
payment date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of interest due on such date. As used in this Note,
the term “business day” shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the city of New York, New York are authorized
or required by law or executive order to remain closed. Each capitalized term
used herein, and not otherwise defined, shall have the meaning ascribed thereto
in that certain Securities Purchase Agreement dated the date hereof, pursuant to
which this Note was originally issued (the “Purchase Agreement”).

 

This Note carries an original issue discount of $20,000.00 (the “OID”), to cover
the Holder’s accounting fees, due diligence fees, monitoring, and/or other
transactional costs incurred in connection with the purchase and sale of the
Note, which is included in the principal balance of this Note. Thus, the
purchase price of this Note shall be $230,000.00, computed as follows: the
Principal Amount minus the OID.

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.

 

This Note shall remain convertible before and after the Maturity Date hereof
until this Note is repaid or converted in full.

 

  

 

 

The following terms shall also apply to this Note:

 

Article I. CONVERSION RIGHTS

 

1.1 Conversion Right. The Holder shall have the right, in its sole and absolute
discretion, from time to time, and at any time on or following the date of this
Note and ending on the later of (i) the Maturity Date and (ii) the date of
payment of the Default Amount (as defined in Article III) pursuant to Section
1.6(a) or Article III, each in respect of the remaining outstanding principal
amount of this Note to convert all or any part of the outstanding and unpaid
principal amount of this Note into fully paid and non-assessable shares of
Common Stock, as such Common Stock exists on the Issue Date, or any shares of
capital stock or other securities of the Borrower into which such Common Stock
shall hereafter be changed or reclassified, at the Conversion Price (as defined
below) determined as provided herein (a “Conversion”); provided, however, that
in no event shall the Holder be entitled to convert any portion of this Note in
excess of that portion of this Note upon conversion of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Notes or the
unexercised or unconverted portion of any other security of the Borrower subject
to a limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of such
proviso, provided, further, however, that the limitations on conversion may be
waived by the Holder (up to a maximum of 9.99%) upon, at the election of the
Holder, not less than 61 days’ prior notice to the Borrower, and the provisions
of the conversion limitation shall continue to apply until such 61st day (or
such later date, as determined by the Holder, as may be specified in such notice
of waiver). The number of shares of Common Stock to be issued upon each
conversion of this Note shall be determined by dividing the Conversion Amount
(as defined below) by the applicable Conversion Price then in effect on the date
specified in the notice of conversion, in the form attached hereto as Exhibit A
(the “Notice of Conversion”), delivered to the Borrower by the Holder in
accordance with Section 1.4 below; provided that the Notice of Conversion is
submitted by facsimile or e-mail (or by other means resulting in, or reasonably
expected to result in, notice) to the Borrower before 11:59 p.m., New York, New
York time on such conversion date (the “Conversion Date”).

 

The term “Conversion Amount” means, with respect to any conversion of this Note,
the sum of (1) the principal amount of this Note to be converted in such
conversion, plus (2) at the Holder’s option, accrued and unpaid interest, if
any, on such principal amount at the interest rates provided in this Note to the
Conversion Date, provided however, that the Borrower shall have the right to pay
any or all interest in cash, plus (3) at the Holder’s option, Default Interest,
if any, plus (4) any Additional Principal, plus (5) at the Holder’s option, any
amounts owed to the Holder pursuant to any other provision of this Note, all
subject to the 4.99% (or up to 9.99% if increased as provided above) limitation
discussed above.

 

  

 

 

1.2 Conversion Price.

 

(a) Calculation of Conversion Price. Subject to the adjustments described
herein, the conversion price (the “Conversion Price”) shall equal $4.50 (the
“Fixed Price”) per share, provided, however, that at all times after the date
which is six (6) calendar months following the Issue Date, the Conversion Price
shall equal the Alternate Conversion Price (as defined herein) (the Conversion
Price is subject to equitable adjustments for stock splits, stock dividends or
rights offerings by the Borrower relating to the Borrower’s securities or the
securities of any subsidiary of the Borrower, combinations, recapitalization,
reclassifications, extraordinary distributions and similar events). The
“Alternate Conversion Price” shall mean 70% multiplied by the Market Price (as
defined herein) (representing a discount rate of 30%). “Market Price” means the
average of the two (2) lowest Trading Prices (as defined below) for the Common
Stock during the fifteen (15) Trading Day period ending on the latest complete
Trading Day prior to the Conversion Date. “Trading Price” and “Trading Prices”
means, for any security as of any date, the volume weighted average price on the
OTCQB or applicable trading market (the “OTC Market”) as reported by a reliable
reporting service (“Reporting Service”) designated by the Holder or, if the OTC
Market is not the principal trading market for such security, the trading price
of such security on the principal securities exchange or trading market where
such security is listed or traded or, if no trading price of such security is
available in any of the foregoing manners, the average of the trading prices of
any market makers for such security that are listed in the “pink sheets” by the
National Quotation Bureau, Inc. If the Trading Price cannot be calculated for
such security on such date in the manner provided above, the Trading Price shall
be the fair market value as mutually determined by the Borrower and the holders
of a majority in interest of the Notes being converted for which the calculation
of the Trading Price is required in order to determine the Conversion Price of
such Notes. “Trading Day” shall mean any day on which the Common Stock is
tradable for any period on the OTC Market or on the principal securities
exchange or other securities market on which the Common Stock is then being
traded. The Borrower shall be responsible for the fees of its transfer agent and
all DTC fees associated with any such issuance. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. Holder shall be entitled to deduct $350.00 from
the conversion amount in each Notice of Conversion to cover Holder’s deposit
fees associated with each Notice of Conversion.

 

Each time, while this Note is outstanding, the Borrower enters into a Section
3(a)(9) transaction (including but not limited to the issuance of new promissory
notes or of a replacement promissory note), or Section 3(a)(10) transaction, in
which any 3rd party has the right to convert monies owed to that 3rd party (or
receive shares pursuant to a settlement or otherwise) at a discount to market
greater than the Alternate Conversion Price in effect at that time (prior to all
other applicable adjustments in the Note), then the Alternate Conversion Price
shall be automatically adjusted to such greater discount percentage (prior to
all applicable adjustments in this Note) until this Note is no longer
outstanding. Each time, while this Note is outstanding, the Borrower enters into
a Section 3(a)(9) transaction (including but not limited to the issuance of new
promissory notes or of a replacement promissory note), or Section 3(a)(10)
transaction, in which any 3rd party has a look back period greater than the look
back period in effect under the Note at that time, then the Holder’s look back
period shall automatically be adjusted to such greater number of days until this
Note is no longer outstanding. The Borrower shall give written notice to the
Holder, with the adjusted Alternate Conversion Price and/or adjusted look back
period (each adjustment that is applicable due to the triggering event), within
five (5) business days of an event that requires any adjustment described in the
two immediately preceding sentences.

 

  

 

 

The Conversion Price is subject to full ratchet anti-dilution in the event that
the Company issues any common stock at a per share price lower than the
Conversion Price (each a “Dilutive Price”) then in effect, provided, however,
that Holder shall have the sole discretion in deciding whether to utilize such
Dilutive Price instead of the Conversion Price otherwise in effect at the time
of the respective conversion.

 

(b) Adjustment to Conversion Price. At any time after the Issue Date, (i) if the
Conversion Price is less than one cent ($0.01), or (ii) if the Borrower fails to
comply with the reporting requirements of the Exchange Act (the reporting
requirements necessary to satisfy the availability of Rule 144 to the Holder or
its assigns, including but not limited to the timely fulfillment of its filing
requirements pursuant to Section 15(d) of the Exchange Act, the requirements for
XBRL filings, the requirements for disclosure of financial statements on its
website), then the Holder shall be entitled to increase, by 10% for each
occurrence, cumulative or otherwise, but under no circumstances greater than
20%, the discount to the Conversion Price, which shall apply for all future
conversions under the Note until such matter(s) are resolved.

 

(c) [Intentionally Omitted].

 

(d) [Intentionally Omitted].

 

(e) Par Value Adjustments. To the extent the Conversion Price then in effect
falls below the par value per share of the Common Stock, the Borrower, at its
sole and absolute discretion, may solicit the consent of its stockholders to
reduce the par value to an amount that is less than or equal to the Conversion
Price then in effect; provided, however, that if the Conversion Price then in
effect in connection with a Conversion is below the par value, the Conversion
Price for such Conversion shall be set to the par value and the Conversion
Amount for such Conversion shall be increased to include Additional Principal,
where “Additional Principal” means such additional amount to be added to the
Conversion Amount to the extent necessary to cause the number of Conversion
Shares issuable upon such Conversion to equal the same number of Conversion
Shares as would have been issued had the Conversion Price not been set to the
par value pursuant to this Section 1.2(e).

 

(f) [Intentionally Omitted].

 

(g) Pro Rata Conversion; Disputes. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Borrower shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 4.13.

 

1.3 Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note issued pursuant to the Purchase Agreement. The Borrower is required at
all times to have authorized and reserved five (5) times the number of shares
that is actually issuable upon full conversion of the Note (based on the
Alternate Conversion Price of the Note at all times) (the “Reserved Amount”).
Initially, the Company will instruct the Transfer Agent to reserve 327,230
shares of common stock in the name of the Holder for issuance upon conversion
hereof. The Borrower represents that upon issuance, such shares will be duly and
validly issued, fully paid and non-assessable. In addition, if the Borrower
shall issue any securities or make any change to its capital structure which
would change the number of shares of Common Stock into which the Notes shall be
convertible at the then current Conversion Price, the Borrower shall at the same
time make proper provision so that thereafter there shall be a sufficient number
of shares of Common Stock authorized and reserved, free from preemptive rights,
for conversion of the outstanding Notes. If, at any time the Borrower does not
maintain the Reserved Amount it will be considered an Event of Default under
Section 3.2 of the Note.

 

  

 

 

The Borrower (i) acknowledges that it has irrevocably instructed its transfer
agent to issue certificates for the Common Stock issuable upon conversion of
this Note, and (ii) agrees that its issuance of this Note shall constitute full
authority to its officers and agents who are charged with the duty of executing
stock certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of this Note.

 

1.4 Method of Conversion.

 

(a) Mechanics of Conversion. Subject to Section 1.1, this Note may be converted
by the Holder in whole or in part at any time on or following the Issue Date, by
(A) submitting to the Borrower a Notice of Conversion (by facsimile, e-mail or
other reasonable means of communication dispatched on the Conversion Date prior
to 11:59 p.m., New York, New York time) and (B) subject to Section 1.4(b),
surrendering this Note at the principal office of the Borrower.

 

(b) Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Borrower unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Borrower shall, prima
facie, be controlling and determinative in the absence of manifest error.
Notwithstanding the foregoing, if any portion of this Note is converted as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer taxes) may request, representing in the aggregate the remaining unpaid
principal amount of this Note. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note represented by this Note may be less
than the amount stated on the face hereof.

 

  

 

 

(c) [Intentionally Omitted].

 

(d) Payment of Taxes. The Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Note in a name other than that of the Holder (or in street name), and the
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 

(e) Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 1.4, the Borrower shall issue and deliver or cause
to be issued and delivered to or upon the order of the Holder certificates for
the Common Stock issuable upon such conversion within three (3) business days
after such receipt (the “Deadline”) (and, solely in the case of conversion of
the entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof and the Purchase Agreement.

 

(f) Obligation of Borrower to Deliver Common Stock. Upon receipt by the Borrower
of a Notice of Conversion, the Holder shall be deemed to be the holder of record
of the Common Stock issuable upon such conversion, the outstanding principal
amount and the amount of accrued and unpaid interest on this Note shall be
reduced to reflect such conversion, and, unless the Borrower defaults on its
obligations under this Article I, all rights with respect to the portion of this
Note being so converted shall forthwith terminate except the right to receive
the Common Stock or other securities, cash or other assets, as herein provided,
on such conversion. If the Holder shall have given a Notice of Conversion as
provided herein, the Borrower’s obligation to issue and deliver the certificates
for Common Stock shall be absolute and unconditional, irrespective of the
absence of any action by the Holder to enforce the same, any waiver or consent
with respect to any provision thereof, the recovery of any judgment against any
person or any action to enforce the same, any failure or delay in the
enforcement of any other obligation of the Borrower to the holder of record, or
any setoff, counterclaim, recoupment, limitation or termination, or any breach
or alleged breach by the Holder of any obligation to the Borrower, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before
11:59 p.m., New York, New York time, on such date.

 

  

 

 

(g) Delivery of Common Stock by Electronic Transfer. In lieu of delivering
certificates representing the Common Stock issuable upon conversion, provided
the Borrower is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, and provided the Common Stock
issuable upon conversion is freely tradable, then upon request of the Holder and
its compliance with the provisions contained in Section 1.1 and in this Section
1.4, the Borrower shall use its commercially reasonable best efforts to cause
its transfer agent to electronically transmit the Common Stock issuable upon
conversion to the Holder by crediting the account of Holder’s Prime Broker with
DTC through its Deposit Withdrawal At Custodian (“DWAC”) system.

 

(h) Delivery of Common Stock by Book Entry. Whenever reference in this Note is
made to the issuance or delivery of certificates representing Common Stock, the
Borrower shall issue or deliver such Common Stock in book entry form in lieu of
physical certificates unless requested otherwise by the Holder.

 

(i) [Intentionally Omitted].

 

(j) Rescindment of a Notice of Conversion. If (i) the Borrower fails to respond
to Holder within two (2) business days from the Conversion Date confirming the
details of Notice of Conversion, (ii) the Borrower fails to provide the shares
of the Common Stock requested in the Notice of Conversion within three (3)
business days from the Conversion Date specified therein, (iii) the Holder is
unable to procure a legal opinion required to have the shares of the Common
Stock issued unrestricted and/or deposited to sell for any reason related to the
Borrower’s standing, (iv) the Holder is unable to deposit the shares of the
Common Stock requested in the Notice of Conversion for any reason related to the
Borrower’s standing, (v) at any time after a missed Deadline, at the Holder’s
sole discretion, or (vi) if OTC Markets changes the Borrower’s designation to
‘Limited Information’ (Yield), ‘No Information’ (Stop Sign), ‘Caveat Emptor’
(Skull & Crossbones), ‘OTC’, ‘Other OTC’ or ‘Grey Market’ (Exclamation Mark
Sign) or other trading restriction on the day of or any day after the Conversion
Date, then the Holder maintains the option and sole discretion to rescind the
applicable Notice of Conversion (“Rescindment”) pursuant to which such
Conversion Shares were issuable with a “Notice of Rescindment.”

 

  

 

 

1.5 Concerning the Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 1.5 and who is an Accredited Investor (as defined in the Purchase
Agreement). Except as otherwise provided in the Purchase Agreement (and subject
to the removal provisions set forth below), until such time as the shares of
Common Stock issuable upon conversion of this Note have been registered under
the Act or otherwise may be sold pursuant to Rule 144 without any restriction as
to the number of securities as of a particular date that can then be immediately
sold, each certificate for shares of Common Stock issuable upon conversion of
this Note that has not been so included in an effective registration statement
or that has not been sold pursuant to an effective registration statement or an
exemption that permits removal of the legend, shall bear a legend substantially
in the following form, as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND REASONABLY
ACCEPTABLE TO THE COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be
reasonably accepted by the Borrower so that the sale or transfer is effected or
(ii) in the case of the Common Stock issuable upon conversion of this Note, such
security is registered for sale by the Holder under an effective registration
statement filed under the Act or otherwise may be sold pursuant to Rule 144
without any restriction as to the number of securities as of a particular date
that can then be immediately sold. In the event that the Borrower does not
accept the opinion of counsel provided by the Buyer with respect to the transfer
of Securities pursuant to an exemption from registration, such as Rule 144 or
Regulation S, at the Deadline, it will be considered an Event of Default
pursuant to Section 3.2 of the Note.

 

  

 

 

1.6 Effect of Certain Events.

 

(a) Effect of Merger, Consolidation, Etc. At the option of the Holder, the sale,
conveyance or disposition of all or substantially all of the assets of the
Borrower, the effectuation by the Borrower of a transaction or series of related
transactions in which more than 50% of the voting power of the Borrower is
disposed of (except with respect to the Borrower’s sale of its Common Stock
pursuant to a financing transaction that does not involve a change in the
management of the Borrower), or the consolidation, merger or other business
combination of the Borrower with or into any other Person (as defined below) or
Persons when the Borrower is not the survivor shall either: (i) be deemed to be
an Event of Default (as defined in Article III) pursuant to which the Borrower
shall be required to pay to the Holder upon the consummation of and as a
condition to such transaction an amount equal to the Default Amount (as defined
in Article III) or (ii) be treated pursuant to Section 1.6(b) hereof. “Person”
shall mean any individual, corporation, limited liability company, partnership,
association, trust or other entity or organization.

 

(b) Adjustment Due to Merger, Consolidation, Etc. If, at any time when this Note
is issued and outstanding and prior to conversion of this Note, there shall be
any merger, consolidation, exchange of shares, recapitalization, reorganization,
or other similar event, as a result of which shares of Common Stock shall be
changed into the same or a different number of shares of another class or
classes of stock or securities of the Borrower or another entity, or in case of
any sale or conveyance of all or substantially all of the assets of the Borrower
other than in connection with a plan of complete liquidation of the Borrower,
then the Holder shall thereafter have the right to receive upon conversion of
this Note, upon the basis and upon the terms and conditions specified herein and
in lieu of the shares of Common Stock immediately theretofore issuable upon
conversion, such stock, securities or assets which the Holder would have been
entitled to receive in such transaction had this Note been converted in full
immediately prior to such transaction (without regard to any limitations on
conversion set forth herein), and in any such case appropriate provisions shall
be made with respect to the rights and interests of the Holder to the end that
the provisions hereof (including, without limitation, provisions for adjustment
of the Conversion Price and of the number of shares issuable upon conversion of
the Note) shall thereafter be applicable, as nearly as may be practicable in
relation to any securities or assets thereafter deliverable upon the conversion
hereof. The Borrower shall not affect any transaction described in this Section
1.6(b) unless (a) it first gives, to the extent practicable, thirty (30) days
prior written notice (but in any event at least fifteen (15) days prior written
notice) of the record date of the special meeting of shareholders to approve, or
if there is no such record date, the consummation of, such merger,
consolidation, exchange of shares, recapitalization, reorganization or other
similar event or sale of assets (during which time the Holder shall be entitled
to convert this Note) and (b) the resulting successor or acquiring entity (if
not the Borrower) assumes by written instrument the obligations of this Section
1.6(b). The above provisions shall similarly apply to successive consolidations,
mergers, sales, transfers or share exchanges.

 

(c) Adjustment Due to Distribution. If the Borrower shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Borrower’s shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Holder shall be entitled, upon
any conversion of this Note after the date of record for determining
shareholders entitled to such Distribution, to receive the amount of such assets
which would have been payable to the Holder with respect to the shares of Common
Stock issuable upon such conversion had such Holder been the holder of such
shares of Common Stock on the record date for the determination of shareholders
entitled to such Distribution.

 

  

 

 

(d) Adjustment Due to Dilutive Issuance. If, at any time when the Note is issued
and outstanding, the Borrower issues or sells, or in accordance with this
Section 1.6(d) hereof is deemed to have issued or sold, except for shares of
Common Stock issued directly to vendors or suppliers of the Borrower in
satisfaction of amounts owed to such vendors or suppliers (provided, however,
that such vendors or suppliers shall not have an arrangement to transfer, sell
or assign such shares of Common Stock prior to the issuance of such shares), any
shares of Common Stock for no consideration or for a consideration per share
(before deduction of reasonable expenses or commissions or underwriting
discounts or allowances in connection therewith) less than the Conversion Price
in effect on the date of such issuance (or deemed issuance) of such shares of
Common Stock (a “Dilutive Issuance”), then immediately upon the Dilutive
Issuance, the Conversion Price will be reduced to the amount of the
consideration per share received by the Borrower in such Dilutive Issuance.

 

The Borrower shall be deemed to have issued or sold shares of Common Stock if
the Borrower in any manner issues or grants any warrants, rights or options (not
including employee stock option plans), whether or not immediately exercisable,
to subscribe for or to purchase Common Stock or other securities convertible
into or exchangeable for Common Stock (“Convertible Securities”) (such warrants,
rights and options to purchase Common Stock or Convertible Securities are
hereinafter referred to as “Options”) and the price per share for which Common
Stock is issuable upon the exercise of such Options is less than the Conversion
Price then in effect, then the Conversion Price shall be equal to such price per
share. For purposes of the preceding sentence, the “price per share for which
Common Stock is issuable upon the exercise of such Options” is determined by
dividing (i) the total amount, if any, received or receivable by the Borrower as
consideration for the issuance or granting of all such Options, plus the minimum
aggregate amount of additional consideration, if any, payable to the Borrower
upon the exercise of all such Options, plus, in the case of Convertible
Securities issuable upon the exercise of such Options, the minimum aggregate
amount of additional consideration payable upon the conversion or exchange
thereof at the time such Convertible Securities first become convertible or
exchangeable, by (ii) the maximum total number of shares of Common Stock
issuable upon the exercise of all such Options (assuming full conversion of
Convertible Securities, if applicable). No further adjustment to the Conversion
Price will be made upon the actual issuance of such Common Stock upon the
exercise of such Options or upon the conversion or exchange of Convertible
Securities issuable upon exercise of such Options.

 

  

 

 

Additionally, the Borrower shall be deemed to have issued or sold shares of
Common Stock if the Borrower in any manner issues or sells any Convertible
Securities, whether or not immediately convertible (other than where the same
are issuable upon the exercise of Options), and the price per share for which
Common Stock is issuable upon such conversion or exchange is less than the
Conversion Price then in effect, then the Conversion Price shall be equal to
such price per share. For the purposes of the preceding sentence, the “price per
share for which Common Stock is issuable upon such conversion or exchange” is
determined by dividing (i) the total amount, if any, received or receivable by
the Borrower as consideration for the issuance or sale of all such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Borrower upon the conversion or exchange thereof at the time
such Convertible Securities first become convertible or exchangeable, by (ii)
the maximum total number of shares of Common Stock issuable upon the conversion
or exchange of all such Convertible Securities. No further adjustment to the
Conversion Price will be made upon the actual issuance of such Common Stock upon
conversion or exchange of such Convertible Securities.

 

(e) Purchase Rights. If, at any time when any Notes are issued and outstanding,
the Borrower issues any convertible securities or rights to purchase stock,
warrants, securities or other property (the “Purchase Rights”) pro rata to the
record holders of any class of Common Stock, then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which such Holder could have acquired if such Holder had held
the number of shares of Common Stock acquirable upon complete conversion of this
Note (without regard to any limitations on conversion contained herein)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.

 

(f) Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 1.6, the Borrower, at its expense, shall promptly compute such
adjustment or readjustment and prepare and furnish to the Holder a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Borrower shall, upon
the written request at any time of the Holder, furnish to such Holder a like
certificate setting forth (i) such adjustment or readjustment, (ii) the
Conversion Price at the time in effect and (iii) the number of shares of Common
Stock and the amount, if any, of other securities or property which at the time
would be received upon conversion of the Note.

 

1.7 [Intentionally Omitted].

 

1.8 Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued because their issuance would exceed such Holder’s allocated
portion of the Reserved Amount) shall be deemed converted into shares of Common
Stock and (ii) the Holder’s rights as a Holder of such converted portion of this
Note shall cease and terminate, excepting only the right to receive certificates
for such shares of Common Stock and to any remedies provided herein or otherwise
available at law or in equity to such Holder because of a failure by the
Borrower to comply with the terms of this Note. Notwithstanding the foregoing,
if a Holder has not received certificates for all shares of Common Stock prior
to the third (3rd) business day after the expiration of the Deadline with
respect to a conversion of any portion of this Note for any reason, then (unless
the Holder otherwise elects to retain its status as a holder of Common Stock by
so notifying the Borrower) the Holder shall regain the rights of a Holder with
respect to such unconverted portions of this Note and the Borrower shall, as
soon as practicable, return such unconverted Note to the Holder or, if the Note
has not been surrendered, adjust its records to reflect that such portion of
this Note has not been converted. In all cases, the Holder shall retain all of
its rights and remedies for the Borrower’s failure to convert this Note.

 

  

 

 



1.9 Prepayment. Subject to the terms of this Note, and provided that an Event of
Default has not occurred under this Note, the Borrower may prepay the amounts
outstanding hereunder pursuant to the following terms and conditions:

 

(a) At any time during the period beginning on the Issue Date and ending on the
date which is six (6) calendar months following the Issue Date, the Borrower
shall have the right, exercisable on not less than three (3) Trading Days prior
written notice to the Holder, to prepay the outstanding Note in full by making a
payment to the Holder of an amount in cash equal to the sum of: (i) the then
outstanding principal amount of this Note plus (ii) accrued and unpaid interest
on the unpaid principal amount of this Note plus (iii) Default Interest, if any,
in accordance with Article III, plus (iv) at the Holder’s option, any amounts
owed to the Holder pursuant to any other provision of this Note, plus (vi) up to
$500.00 to reimburse Holder for the fees associated with the Returnable Shares,
which shall be reimbursed by the Borrower upon receipt of appropriate
documentation from the Holder.

 

(b) After the expiration of six (6) calendar months following the Issue Date,
the Borrower shall have no right of prepayment.

 

Any notice of prepayment hereunder (an “Optional Prepayment Notice”) shall be
delivered to the Holder at its registered addresses and shall state: (1) that
the Borrower is exercising its right to prepay the Note, and (2) the date of
prepayment which shall be not more than three (3) Trading Days from the date of
the Optional Prepayment Notice. On the date fixed for prepayment (the “Optional
Prepayment Date”), the Borrower shall make payment of the applicable prepayment
amount to or upon the order of the Holder as specified by the Holder in writing
to the Borrower at least one (1) business day prior to the Optional Prepayment
Date.

 

Upon confirmation by Holder that the prepayment has been received by the Holder
and that all amounts outstanding under this Note are paid in full, the Holder
shall return the Returnable Shares back to the Company’s treasury.

 

If the Borrower delivers an Optional Prepayment Notice and fails to pay the
applicable prepayment amount due to the Holder within two (2) business days
following the Optional Prepayment Date, then the Borrower shall forever forfeit
its right to prepay any part of the Note pursuant to this Section 1.9 and the
Holder shall no longer be required to return the Returnable Shares to the
Borrower under any circumstances.

 

  

 

 

Notwithstanding anything to the contrary set forth herein, the parties agree
that the Holder shall not be entitled to convert this Note once the Optional
Prepayment Notice is delivered to the Holder, unless the Borrower fails to pay
the applicable prepayment amount due to the Holder within two (2) business days
following the Optional Prepayment Date.

 

Article II. CERTAIN COVENANTS

 

2.1 Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.

 

2.2 Restriction on Stock Repurchases. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any shares of capital stock of the Borrower or any
warrants, rights or options to purchase or acquire any such shares.

 

2.3 Borrowings; Liens. So long as the Borrower shall have any obligation under
this Note, the Borrower shall not, without the Holder’s written consent, (i)
create, incur, assume guarantee, endorse, contingently agree to purchase or
otherwise become liable upon the obligation of any person, firm, partnership,
joint venture or corporation, except by the endorsement of negotiable
instruments for deposit or collection, or suffer to exist any liability for
borrowed money, except (a) borrowings in existence or committed on the date
hereof and of which the Borrower has informed Holder in writing prior to the
date hereof, (b) indebtedness to trade creditors financial institutions or other
lenders incurred in the ordinary course of business, (c) borrowings, the
proceeds of which shall be used to repay this Note, or (d) other borrowings that
are in aggregate less than $500,000.00 except as agreed by the Borrower and the
Holder, or (ii) enter into, create or incur any liens, claims or encumbrances of
any kind, on or with respect to any of its property or assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom,
securing any indebtedness occurring after the date hereof.

 

2.4 Sale of Assets. So long as the Borrower shall have any obligation under this
Note, the Borrower shall not, without the Holder’s written consent, sell, lease
or otherwise dispose of any significant portion of its assets outside the
ordinary course of business, unless the proceeds of any disposition of its
assets shall be used to repay this Note. Any consent to the disposition of any
assets may be conditioned on a specified use of the proceeds of disposition.

 

  

 

 

2.5 Advances and Loans. So long as the Borrower shall have any obligation under
this Note, the Borrower shall not, without the Holder’s written consent, lend
money, give credit or make advances to any person, firm, joint venture or
corporation, including, without limitation, officers, directors, employees,
subsidiaries and affiliates of the Borrower, except loans, credits or advances
(a) in existence or committed on the date hereof and which the Borrower has
informed Holder in writing prior to the date hereof, (b) made in the ordinary
course of business or (c) not in excess of $100,000.

 

2.6 3(a)(10) Transaction. So long as this Note is outstanding, the Borrower
shall not enter into any transaction or arrangement structured in accordance
with, based upon, or related or pursuant to, in whole or in part, Section
3(a)(l0) of the Securities Act (a “3(a)(l0) Transaction”).

 

2.7 Preservation of Existence, etc. The Borrower shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, its existence,
rights and privileges, and become or remain, and cause each of its Subsidiaries
(other than dormant Subsidiaries that have no or minimum assets) to become or
remain, duly qualified and in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary.

 

2.8 Non-circumvention. The Borrower hereby covenants and agrees that the
Borrower will not, by amendment of its Certificate or Articles of Incorporation
or Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
the provisions of this Note and take all action as may be required to protect
the rights of the Holder.

 

2.9 Charter. So long as the Borrower shall have any obligations under this Note,
the Borrower shall not amend its charter documents, including without limitation
its certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder.

 

2.10 Repayment from Proceeds. While any portion of this Note is outstanding, if
the Company receives cash proceeds from any source or series of related or
unrelated sources, including but not limited to, from payments from customers,
the issuance of equity or debt, the conversion of outstanding warrants of the
Borrower, the issuance of securities pursuant to an equity line of credit of the
Borrower or the sale of assets, in an aggregate amount of three million dollars
($3,000,000) or greater, the Borrower shall, within five (5) business days of
Borrower’s receipt of such proceeds, inform the Holder of such receipt,
following which the Holder shall have the right in its sole discretion to
require the Borrower to immediately apply all or any portion of such proceeds to
repay all or any portion of the outstanding amounts owed under this Note.
Failure of the Borrower to comply with this provision shall constitute an Event
of Default. In the event that such proceeds are received by the Holder prior to
the Maturity Date, the required prepayment shall be subject to the terms of
Section 1.9 herein.

 

  

 

 

Article III. EVENTS OF DEFAULT

 

If any of the following events of default (each, an “Event of Default”) shall
occur:

 

3.1 Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon within two (2) business days following of
the due date under this Note, whether at maturity, upon acceleration or
otherwise. Any amount of principal on this Note which is not paid when due shall
bear interest at the rate of fifteen percent (15%) per annum from the due date
thereof until the same is paid (“Default Interest”).

 

3.2 Conversion and the Shares. The Borrower fails to reserve the Reserved Amount
required for Holder at all times, issue shares of Common Stock to the Holder (or
announces or threatens in writing that it will not honor its obligation to do
so) upon exercise by the Holder of the conversion rights of the Holder in
accordance with the terms of this Note, fails to transfer or cause its transfer
agent to transfer (issue) (electronically or in certificated form) any
certificate for shares of Common Stock issued to the Holder upon conversion of
or otherwise pursuant to this Note as and when required by this Note, the
Borrower directs its transfer agent not to transfer or delays, impairs, and/or
hinders its transfer agent in transferring (or issuing) (electronically or in
certificated form) any certificate for shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for three (3)
business days after the Holder shall have delivered a Notice of Conversion. It
is an obligation of the Borrower to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Borrower to its transfer agent. If at the option of the Holder, the Holder
advances any funds to the Borrower’s transfer agent in order to process a
conversion, such advanced funds shall be paid by the Borrower to the Holder
within forty-eight (48) hours of a demand from the Holder.

 

3.3 Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note and any collateral documents
including but not limited to the Purchase Agreement.

 

  

 

 

3.4 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith (including, without
limitation, the Purchase Agreement), shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) a material adverse effect on the rights of the Holder with
respect to this Note or the Purchase Agreement.

 

3.5 Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors or commence proceedings for its
dissolution, or apply for or consent to the appointment of a receiver or trustee
for it or for a substantial part of its property or business, or such a receiver
or trustee shall otherwise be appointed for the Borrower or for a substantial
part of its property or business without its consent and shall not be discharged
within sixty (60) days after such appointment.

 

3.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower, or the Borrower admits
in writing its inability to pay its debts generally as they mature, or have
filed against it an involuntary petition for bankruptcy relief, all under
federal or state laws as applicable or the Borrower admits in writing its
inability to pay its debts generally as they mature, or have filed against it an
involuntary petition for bankruptcy relief, all under international, federal or
state laws as applicable.

 

3.7 Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.

 

3.8 Cessation of Operations. Any cessation of operations by Borrower (such that
the Borrower becomes a “shell” company), provided, however, that any disclosure
of the Borrower’s ability to continue as a “going concern” shall not be an
admission that the Borrower cannot continue as an operating business.

 

3.9 Maintenance of Assets. The failure by Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).

 

3.10 Cross-Default. Notwithstanding anything to the contrary contained in this
Note or the other related or companion documents, a breach or default by the
Borrower of any covenant or other term or condition contained in any of the
Other Agreements (as defined herein), after the passage of all applicable notice
and cure or grace periods, shall, at the option of the Holder, be considered a
default under this Note and the Other Agreements, in which event the Holder
shall be entitled (but in no event required) to apply all rights and remedies of
the Holder under the terms of this Note and the Other Agreements by reason of a
default under said Other Agreement or hereunder. “Other Agreements” means,
collectively, all agreements and instruments between, among or by: (1) the
Borrower, and (2) the Holder, including, without limitation, promissory notes;
provided, however, the term “Other Agreements” shall not include this Note. Each
of the loan transactions will be cross-defaulted with each other loan
transaction and with all other existing and future debt of Borrower to the
Holder.

 

  

 

 

3.11 [Intentionally Omitted].

 

3.12 Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $100,000.00, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) days unless otherwise consented
to by the Holder, which consent will not be unreasonably withheld.

 

3.13 Replacement of Transfer Agent. In the event that the Borrower proposes to
replace its transfer agent and (i) the Borrower fails to obtain written approval
from the Holder prior to the effective date of such replacement, which consent
shall not be unreasonably withheld, delayed, or conditioned, or (ii) the
Borrower fails to provide, prior to the effective date of such replacement, a
fully executed Irrevocable Transfer Agent Instructions in a form as initially
delivered pursuant to the Purchase Agreement (including but not limited to the
provision to irrevocably reserve shares of Common Stock in the Reserved Amount)
signed by the successor transfer agent to Borrower and the Borrower.

 

3.14 Bid Price. If the Borrower loses the “bid” price for its Common Stock
($0.0001 on the “Ask” with zero market makers on the “Bid” per Level 2) and/or a
market (including the OTCBB, OTCQB or an equivalent replacement quotation
system) for its Common Stock.

 

3.15 Failure To Deliver Returnable Shares. The Borrower fails to deliver the
Returnable Shares to the Holder within five (5) business days of the Issue Date.

 

3.16 [Intentionally Omitted].

 

3.17 [Intentionally Omitted].

 

3.18 Prohibition on Debt and Variable Securities. So long as the Note is
outstanding, the Issuer shall not, without written consent of the Investor,
issue (i) any debt (including, but not limited to any loan, bond, note,
debenture, lien, mortgage, debt security, convertible security, or variable rate
security), excluding debt that (a) is incurred by a subsidiary or special
purpose entity owned directly or indirectly in whole or in part by the Company
for the purpose of financing the purchase of the Company’s products and services
in the ordinary course of the Company’s business, or (b) is not required to be
reflected as a liability on the face of the Company’s consolidated balance sheet
in accordance with U.S. generally accepted accounting principles), or (ii) any
Variable Security. Notwithstanding the foregoing, the Issuer shall be permitted
to issue up to an aggregate amount of $500,000.00 in debt or Variable Security
debt, except as agreed by the Borrower and the Holder. A Variable Security shall
mean any security issued by the Issuer that (i) has or may have conversion
rights of any kind, contingent, conditional or otherwise in which the number of
shares that may be issued pursuant to such conversion right varies with the
market price of the common stock; (ii) is or may become convertible into common
stock (including without limitation convertible debt, warrants or convertible
preferred stock), with a conversion or exercise price that varies with the
market price of the common stock, even if such security only becomes convertible
or exercisable following an event of default, the passage of time, or another
trigger event or condition; or (iii) was issued or may be issued in the future
in exchange for or in connection with any contract, security, or instrument,
whether convertible or not, where the number of shares of common stock issued or
to be issued is based upon or related in any way to the market price of the
common stock, including, but not limited to, common stock issued in connection
with a Section 3(a)(9) exchange, a Section 3(a)(10) settlement, or any other
similar settlement or exchange.

 

  

 

 

3.19 OTC Marketplace Segments. If (i) the Common Stock of the Borrower or the
Borrower itself has any notation on the OTC Markets Group website
(www.otcmarkets.com) other than “Current Information,” including but not limited
to “Limited Information” (Yield Sign) or “No Information” (Stop Sign), or if the
Common Stock of the Borrower is shown only as quoted on the “grey markets,” and
(ii) by reason thereof, the Holder is unable to obtain a standard “144 legal
opinion” from an attorney reasonably acceptable to the Holder, its brokerage
firm, and the Company’s transfer agent in order to facilitate the Holder’s
conversion of any of the Borrower’s obligations hereunder into shares of the
Common Stock and thereupon deposit such shares into the Holder’s brokerage
account.

 

3.20 [Intentionally Omitted].

 

3.21 Inside Information. Any attempt by the Borrower or its officers, directors,
and/or affiliates to transmit, convey, disclose, or any actual transmittal,
conveyance, or disclosure by the Borrower or its officers, directors, and/or
affiliates of material non-public information concerning the Borrower, to the
Holder or its successors and assigns, which is not immediately cured by
Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same date (if
such material is intentionally released to the public) or the next trading day
(if the release was unintentional).

 

3.22 [Intentionally Omitted].

 

3.23 [Intentionally Omitted].

 

3.24 Failure to Comply with the Exchange Act. The Borrower shall fail to comply
with the reporting requirements of the Exchange Act (including but not limited
to becoming delinquent in its filings under Section 15(d) of the Exchange Act)
and/or the Borrower shall cease to be subject to the reporting requirements of
the Exchange Act, and either of such failures shall continue uncured for five
(5) business days.

 

3.25 Delisting or Suspension of Trading of Common Stock. The Borrower shall fail
to maintain the listing of the Common Stock on any level of the OTC Markets or
an equivalent replacement quotation system, or any tier of Nasdaq, the NYSE, or
an equivalent replacement exchange (including but not limited to a trading halt
or suspension from trading).

 

  

 

 

3.26 Failure to Repay Prior Note. The Borrower shall fail to provide to Holder,
within three (3) business days after the date that the Holder funds the Purchase
Price for this Note, evidence of the Borrower’s full repayment of the entire
balance owed under the convertible promissory note issued by the Company on
April 18, 2019, in the original principal amount of $150,000.

 

3.27 Unavailability of Rule 144. If, at any time on or after the date which is
six (6) months after the Issue Date, the Holder is unable to (i) obtain a
standard “144 legal opinion letter” from an attorney reasonably acceptable to
the Holder and the Borrower’s transfer agent in order to facilitate the Holder’s
conversion of any portion of the Note into free trading shares of Common Stock
pursuant to Rule 144.

 

Upon the occurrence of any Event of Default specified in Sections 3.1, 3.2, 3.3,
3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 3.16, 3.17,
3.18, 3.19, 3.20, 3.21, 3.22, 3.23, 3.24, 3.25, 3.26, and/or 3.27, which
continues for a period of five (5) days after delivery of written notice to the
Borrower by the Holder (the “Default Notice”) (provided, however, that no cure
period shall apply for any Event of Default under Sections 3.1, 3.2, 3.18,
and/or 3.24), the Holder shall no longer be required to return the Returnable
Shares to the Borrower under any circumstances and the Note shall become
immediately due and payable and the Borrower shall pay to the Holder, in full
satisfaction of its obligations hereunder, an amount equal to the sum of (x) the
then outstanding principal amount of this Note multiplied by 125%, plus (y)
accrued and unpaid interest on the unpaid principal amount of this Note to the
date of payment (the “Mandatory Prepayment Date”) plus (z) Default Interest, if
any (the amounts referred to in clauses (x), (y) and (z) shall collectively be
known as the “Default Amount”) and all other amounts payable hereunder shall
immediately become due and payable, all without demand, presentment or notice,
all of which hereby are expressly waived, together with all costs, including,
without limitation, legal fees and expenses, of collection, and the Holder shall
be entitled to exercise all other rights and remedies available at law or in
equity.

 

The Holder shall have the right at any time to convert the Default Amount, in
whole or in part, at the Conversion Price in effect at the time of conversion,
subject to the beneficial ownership limitations contained in the Note.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Borrower
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

  

 

 

Article IV. MISCELLANEOUS

 

4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, e-mail, or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by e-mail or facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 

If to the Borrower:

 

Cardax, Inc.

2800 Woodlawn Drive, Suite 129

Honolulu, HI 96822

E-mail: investors@cardaxpharma.com

 

If to the Holder:

 

       

 

With a copy to (which copy shall not constitute notice):

 



       

 

4.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument (and the other Notes issued pursuant to the Purchase Agreement) as
originally executed, or if later amended or supplemented, then as so amended or
supplemented.

 

  

 

 

4.4 Assignability. The Holder may assign or transfer this Note to any transferee
at its sole discretion. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Each transferee of this Note must be an “accredited
investor” (as defined in Rule 501(a) of the 1933 Act). Notwithstanding anything
in this Note to the contrary, this Note may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note represented by this Note may be less than the
amount stated on the face hereof. The Borrower shall not assign any of its
rights or obligations under this Note without the signed written consent of the
Holder.

 

4.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.

 

4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of laws. The parties hereby warrant and represent that the selection of Delaware
law as governing under this Note (i) has a reasonable nexus to each of the
Parties and to the transactions contemplated by the Note; and (ii) does not
offend any public policy of Delaware, Massachusetts, or of any other state,
federal, or other jurisdiction. Any action brought by either party against the
other arising out of or related to this Note, or any other agreements between
the parties, shall be commenced only in the state or federal courts of general
jurisdiction located in the Commonwealth of Massachusetts, except that all such
disputes between the parties shall be subject to alternative dispute resolution
through binding arbitration at the Holder’s sole discretion and election
(regardless of which party initiates the legal proceedings). The parties to this
Note hereby irrevocably waive any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties agree
that, in connection with any such arbitration proceeding, each shall submit or
file any claim which would constitute a compulsory counterclaim within the same
proceeding as the claim to which it relates. Any such claim that is not
submitted or filed in such proceeding shall be waived and such party will
forever be barred from asserting such a claim. Both parties agree to submit to
the jurisdiction of such courts or to such arbitration panel, as the case may
be.

 

  

 

 

If the Holder elects alternative dispute resolution by arbitration, the
arbitration proceedings shall be conducted in the Commonwealth of Massachusetts
and administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules and Mediation Procedures in effect on the Issue
Date, except as modified by this Note. The Holder’s election to arbitrate shall
be made in writing, delivered to the other party, and filed with the American
Arbitration Association. The American Arbitration Association must receive the
demand for arbitration prior to the date when the institution of legal or
equitable proceedings would be barred by the applicable statute of limitations,
unless legal or equitable proceedings between the parties have already
commenced, and the receipt by the American Arbitration Association of a written
demand for arbitration also shall constitute the institution of legal or
equitable proceedings for statute of limitations purposes. The parties shall be
entitled to limited discovery at the discretion of the arbitrator(s) who may,
but are not required to, allow depositions. The parties acknowledge that the
arbitrators’ subpoena power is not subject to geographic limitations. The
arbitrator(s) shall have the right to award individual relief which he or she
deems proper under the evidence presented and applicable law and consistent with
the parties’ rights to, and limitations on, damages and other relief as
expressly set forth in this Note. The award and decision of the arbitrator(s)
shall be conclusive and binding on all parties, and judgment upon the award may
be entered in any court of competent jurisdiction. The Holder reserves the
right, but shall have no obligation, to advance the Issuer’s share of the costs,
fees and expenses of any arbitration proceeding, including any arbitrator fees,
in order for such arbitration proceeding to take place, and by doing so will not
be deemed to have waived or relinquished its right to seek the recovery of those
amounts from the arbitrator, who shall provide for such relief in the final
award, in addition to the costs, fees, and expenses that are otherwise
recoverable. The foregoing agreement to arbitrate shall be specifically
enforceable under applicable law in any court having jurisdiction thereof.

 

THE BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

The prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Note or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Note or any other related transaction document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by law.

 

  

 

 

4.7 Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Borrower and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Borrower
represents stipulated damages and not a penalty and is intended to compensate
the Holder in part for loss of the opportunity to convert this Note and to earn
a return from the sale of shares of Common Stock acquired upon conversion of
this Note at a price in excess of the price paid for such shares pursuant to
this Note. The Borrower and the Holder hereby agree that such amount of
stipulated damages is not plainly disproportionate to the possible loss to the
Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.

 

4.8 Purchase Agreement. By its acceptance of this Note, each party agrees to be
bound by the applicable terms of the Purchase Agreement.

 

4.9 Notice of Corporate Events. Except as otherwise provided below, the Holder
shall have no rights as a Holder of Common Stock unless and only to the extent
that it converts this Note into Common Stock. The Borrower shall provide the
Holder with prior notification of any meeting of the Borrower’s shareholders
(and copies of proxy materials and other information sent to shareholders). In
the event of any taking by the Borrower of a record of its shareholders for the
purpose of determining shareholders who are entitled to receive payment of any
dividend or other distribution, any right to subscribe for, purchase or
otherwise acquire (including by way of merger, consolidation, reclassification
or recapitalization) any share of any class or any other securities or property,
or to receive any other right, or for the purpose of determining shareholders
who are entitled to vote in connection with any proposed sale, lease or
conveyance of all or substantially all of the assets of the Borrower or any
proposed liquidation, dissolution or winding up of the Borrower, the Borrower
shall mail a notice to the Holder, at least twenty (20) days prior to the record
date specified therein (or thirty (30) days prior to the consummation of the
transaction or event, whichever is earlier), of the date on which any such
record is to be taken for the purpose of such dividend, distribution, right or
other event, and a brief statement regarding the amount and character of such
dividend, distribution, right or other event to the extent known at such time.
The Borrower shall make a public announcement of any event requiring
notification to the Holder hereunder substantially simultaneously with the
notification to the Holder in accordance with the terms of this Section 4.9
including, but not limited to, name changes, recapitalizations, etc. as soon as
possible under law.

 

  

 

 

4.10 Usury. Notwithstanding any provision in this Note or the related
transaction documents to the contrary, the total liability for payments of
interest and payments in the nature of interest, including, without limitation,
all charges, fees, exactions, or other sums which may at any time be deemed to
be interest, shall not exceed the limit imposed by the usury laws of the
jurisdiction governing this Note or any other applicable law. In the event the
total liability of payments of interest and payments in the nature of interest,
including, without limitation, all charges, fees, exactions or other sums which
may at any time be deemed to be interest, shall, for any reason whatsoever,
result in an effective rate of interest, which for any month or other interest
payment period exceeds the limit imposed by the usury laws of the jurisdiction
governing this Note, all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
by, between, or to any party hereto, be applied to the reduction of the
outstanding principal balance due hereunder immediately upon receipt of such
sums by the Holder hereof, with the same force and effect as though the Company
had specifically designated such excess sums to be so applied to the reduction
of the principal balance then outstanding, and the Holder hereof had agreed to
accept such sums as a penalty-free payment of principal; provided, however, that
the Holder may, at any time and from time to time, elect, by notice in writing
to the Company, to waive, reduce, or limit the collection of any sums in excess
of those lawfully collectible as interest, rather than accept such sums as a
prepayment of the principal balance then outstanding. It is the intention of the
parties that the Company does not intend or expect to pay, nor does the Holder
intend or expect to charge or collect any interest under this Note greater than
the highest non-usurious rate of interest which may be charged under applicable
law.

 

4.11 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required. No
provision of this Note shall alter or impair the obligation of the Borrower,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place, and rate, and in the form, herein prescribed.

 

4.12 Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform to such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

 

  

 

 

4.13 Dispute Resolution. In the case of a dispute as to the determination of the
Conversion Price, Conversion Amount, any prepayment amount or Default Amount,
Issue, Closing or Maturity Date, the closing bid price, or fair market value (as
the case may be) or the arithmetic calculation of the Conversion Price or the
applicable prepayment amount(s) (as the case may be), the Borrower or the Holder
shall submit the disputed determinations or arithmetic calculations via e-mail
(i) within two (2) Business Days after receipt of the applicable notice giving
rise to such dispute to the Borrower or the Holder or (ii) if no notice gave
rise to such dispute, at any time after the Holder or the Borrower learned of
the circumstances giving rise to such dispute. If the Holder and the Borrower
are unable to agree upon such determination or calculation within two (2)
Business Days of such disputed determination or arithmetic calculation (as the
case may be) being submitted to the Borrower or the Holder, then the Borrower
shall, within two (2) Business Days, submit via e-mail (a) the disputed
determination of the Conversion Price, the closing bid price, or fair market
value (as the case may be) to an independent, reputable investment bank selected
by the Borrower and approved by the Holder or (b) the disputed arithmetic
calculation of the Conversion Price, Conversion Amount, any prepayment amount or
Default Amount, to an independent, outside accountant selected by the Holder
that is reasonably acceptable to the Borrower. The Borrower shall cause at its
expense the investment bank or the accountant to perform the determinations or
calculations and notify the Borrower and the Holder of the results no later than
ten (10) Business Days from the time it receives such disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation shall be binding upon all parties absent demonstrable error.

 

4.14 Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Borrower or any of its subsidiaries of any convertible debt or
convertible equity security with any term(s) more favorable to the holder of
such security or with any term(s) in favor of the holder of such security that
were not similarly provided to the Holder in this Note, except for any
securities issued in connection with an underwritten public offering, then the
Borrower shall notify the Holder of such additional or more favorable term(s)
and such term(s), at the Holder’s option, shall become a part of the transaction
documents with the Holder. The types of terms contained in another security that
may be more favorable to the holder of such security include, but are not
limited to, terms addressing conversion discounts, prepayment rate, conversion
lookback periods, interest rates, original issue discounts, stock sale price,
private placement price per share, and warrant coverage.

 

4.15 Piggyback Registration Rights. The Borrower shall include on the next
registration statement the Borrower files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note. Notwithstanding the foregoing, this
Section 4.15 shall not apply to the Company’s registration statement on Form S-1
No. 333-233281.

 

4.16 Disclosure. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within four (4) Trading Days after any such receipt or delivery,
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder within two (2)
Trading Days of delivery of such notice, and in the absence of any such
indication, the Holder shall be allowed to presume that all matters relating to
such notice do not constitute material, non-public information relating to the
Company or its Subsidiaries.

 

4.17 Right of First Refusal. If at any time while this Note is outstanding, the
Borrower has a bona fide offer of convertible debt financing in amount equal to
or greater than $250,000 from any 3rd party, that the Borrower intends to act
upon, then the Borrower must first offer such opportunity to the Holder to
provide such financing to the Borrower on the same terms as each respective 3rd
party’s terms. Should the Holder be unwilling or unable to provide such capital
or financing to the Borrower within five (5) trading days from Holder’s receipt
of written notice of the offer (the “Offer Notice”) from the Borrower, then the
Borrower may obtain such financing from that respective 3rd party upon
substantially the same terms and conditions offered by the Borrower to the
Holder, which transaction must be completed within 30 days after the date of the
Offer Notice; provided, however, if the Borrower does not receive the financing
from the respective 3rd party within 30 days after the date of the respective
Offer Notice, then the Borrower must again offer the financing opportunity to
the Holder as described above, and the process detailed above shall be repeated.
The Offer Notice must be sent via e-mail to __________________.

 

[signature page to follow]

 

  

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer as of the date first above written.

 

  CARDAX, INC.         By:            Name:     Title:  

 

  

 

 

EXHIBIT A

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $_________________principal amount of
the Note (defined below) together with $________________ of accrued and unpaid
interest thereto, totaling $_____________ into that number of shares of Common
Stock to be issued pursuant to the conversion of the Note (“Common Stock”) as
set forth below, of Cardax, Inc., a Delaware corporation (the “Borrower”),
according to the conditions of the convertible note of the Borrower dated as of
March 16, 2020 (the “Note”), as of the date written below. No fee will be
charged to the Holder for any conversion, except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

  [  ] The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal At Custodian system (“DWAC
Transfer”), provided that such shares are eligible for deposit.           Name
of DTC Prime Broker:     Account Number:         [  ] The undersigned hereby
requests that the Borrower issue the number of shares of Common Stock set forth
below (which numbers are based on the Holder’s calculation attached hereto) in
the name(s) specified immediately below or, if additional space is necessary, on
an attachment hereto:

 

Name: _________________________________

Address: _________________________________

Form: [  ] Physical Certificate [  ] Book Entry (Default if no box checked)

 

  Date of Conversion:               Applicable Conversion Price: $            
Number of Shares of Common Stock to be Issued Pursuant to Conversion of the
Notes:               Amount of Principal Balance Due remaining Under the Note
after this conversion:               Accrued and unpaid interest remaining: $  
          Default Amounts & Penalties remaining (if applicable): $  

 

__________________

 

  By:       Name:     Title:       Date:    

 



  

